        Case 1:17-cv-08816-LTS-SLC Document 87 Filed 06/02/20 Page 1 of 1
                   LEE LITIGATION GROUP, PLLC
                              148 West 24th Street, 8th Floor
                                    New York, NY 10011
                                      Tel: 212-465-1180
                                     Fax: 212-465-1181
                                 info@leelitigation.com

WRITER’S DIRECT:       212-661-1008
                       anne@leelitigation.com
                                                                              June 2, 2020
Via ECF
The Honorable Laura Taylor Swain, U.S.D.J.
United States District Court

                                                              MEMO ENDORSED
Southern District of New York
500 Pearl Street
New York, NY 10007

               Re:     Chang v. Philips Bryant Park LLC, et al.
                       No. 17-cv-8816

Dear Judge Swain:

       We are counsel to Plaintiffs and the Class in the above-referenced matter. We write to update
the Court regarding the parties’ amendment of the Settlement Agreement, and to respectfully request
the Court so Order Defendants to return the executed Addendum to Settlement Agreement and
Release (“Addendum”) to the undersigned by Friday, June 5, 2020, so we may file same together
with the revised proposed Order.

       Pursuant to the Court’s instruction, following the final approval hearing on May 21 2020, the
undersigned immediately drafted the Addendum in accordance with the terms set forth by the parties
in the joint letter dated May 19, 2020 at Dkt. 85, as discussed on the record during the final approval
hearing on May 21, 2020, and forwarded same to Defendants’ counsel for execution, together with
a revised Proposed Order on May 22, 2020, 11 days ago. We have followed up with Defendants’
counsel 5 times since then, to no avail. Defendants’ only response was on May 28, 2020 where he
said he was “waiting on client approval.” We do not understand Defendants’ delay, as the
amendment was already approved by Defendants and submitted to the Court by Dkt. 85.

     To avoid further delay and to expedite the distribution of funds to Class Members (which can
only occur following the Court’s entry of a Final Approval Order), we ask that the Court set a firm
deadline for Defendants to return the signed Addendum, which we propose to be Friday, June 5,
2020. If Defendants fail to execute the proposed Addendum by June 5, 2020, Plaintiffs respectfully
request the Court to allow Plaintiffs to submit a Proposed Order that reflects the parties’ agreed-
upon amendment, which only serves to benefit Defendants.

Respectfully submitted,
                                                Defendants have confirmed on the record through counsel
/s/ Anne Seelig                                 their assent to the amendment, which is to their benefit.
Anne Seelig, Esq.                               Defendants are directed to provide Plaintiffs' counsel with
                                                a signature, or authorize Plaintiffs' counsel to add an
cc:    Defendants via ECF                       electronic signature on their behalf, by June 5, 2020.
                                                DE#87 resolved.
                                                SO ORDERED.
                                                /s/Laura Taylor Swain, USDJ 6/2/20
